Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendment to the specification is approved by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka Toshio et al. (JP S60-107471) in view of Shunichi Bando et al. (JP5-139361).
Regarding claim 1, Tanaka teaches a swing arm 8 for a saddle riding vehicle 1 (motorcycle seen in Figure 1) that supports a wheel in a swingable manner (the swing arm and rear wheel 10 swing about pivot shaft 9), the swing arm comprising: a swing arm main body 12 made of a fiber reinforced resin (see translation, page 2, lines 1-2); wherein the swing arm main body is formed to be hollow (see Figure 8), and an embedded member 17 of a material different from the fiber reinforced resin (urethane foam, see page 2, last 3 lines) is embedded in such a manner as to make solid at least part of a hollow portion 
Tanaka lacks an embedded member in the guide section that is positioned on the upper or lower side of the end pieces (positioned directly above or below the end piece upper or lower side).
Bando teaches a motorcycle rear swing arm 1 with a main body made from a fiber reinforced resin shell B containing a foam core A that constitutes a reinforcing embedded member of material different from the shell.  The rear end of the swing arm includes a wheel supporting section to which a wheel is mounted at 5.  End pieces 5a are inserted into guide sections 5 of the swing arm.  The swing arms are also tapered from their rear ends outwardly toward the front.  Embedded member 1 surrounds the end piece, as indicated by Figure 2.  
It would have been obvious to one of ordinary skill in the art to provide the guide section of the wheel support section of Tanaka with an embedded member (foam core) directly above and/or below the end pieces, as suggested by Band, in order to reinforce the rear end of the swing arm.
Regarding claim 2, Tanaka teaches the embedded member is formed in a shape along inner surfaces of both side surfaces in a transverse direction of the vehicle of the swing arm main body and along an inner surface of a surface in a vertical direction of the swing arm main body as seen in the drawings, the core 17 fills the inner space so it extends along the internal side surfaces and in a vertical direction).  
Regarding claim 3, Tanaka teaches the embedded member is a resin foam (urethane foam, see page 2 of translation, the last three lines of the page).

Regarding claim 6, the combination includes shows the embedded member (foam core 17) included in the guide section, as discussed above.  It is also clear from Figure 3 of Tanaka that the fiber reinforced resin 12 covers a surface of the embedded member 17.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, Bando teaches providing an embedded member in the guide section that abuts upper and lower surfaces of wheel supporting end pieces.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See citations listing.
Takano shows a tapered rear wheel swing arm with end pieces 11 for supporting the rear wheel and teaches, in paragraph [0009], that the swing arm can be filled with reinforcing foam. 
Allsop shows end pieces (rear wheel dropouts 104) on a frame including resin shell and a foam core that covers at least a lower side of the end pieces (see Figure 6). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        



amb